Case 1:20-cv-20679-KMW Document 28 Entered on FLSD Docket 10/27/2020 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                            Case No. 20-20679-CIV-WILLIAMS

  GENESIS TAN,

        Plaintiff,

  v.

  SUSHI YAMA JAPANESE
  RESTAURANT, INC., et al.,

       Defendants.
  _____________________________________/

                                          ORDER

        THIS MATTER is before the Court on Magistrate Judge Edwin G. Torres’s

  Report and Recommendation (DE 24) on Plaintiff’s Renewed Motion for Final Default

  Judgment (DE 22). Plaintiff filed no objections to the Report.

        Upon an independent review of the Report, the record, and applicable case law,

  it is ORDERED AND ADJUDGED as follows:

        1. The Report (DE 24) is AFFIRMED AND ADOPTED.

        2. Plaintiff’s Motion for Default Judgment against Defendant Mutsuhiku Yuhara

            is DENIED without prejudice pending final disposition of the claims presented

            against the Non-Defaulted Defendants.

  DONE AND ORDERED in Chambers in Miami, Florida, this 27th day of October, 2020.
